          Case 1:19-cv-00533-JGK-DCF Document 144 Filed 03/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
RALPH M. WATSON, an individual,                                            Case No.: 1:19-cv-533-JGK-DCF

                                            Plaintiff,                     MOTION TO WITHDRAW AS
                                                                           ATTORNEY OF RECORD
                      -against-

NY DOE 2, an individual; ILLINOIS DOE 1, an individual;
DOE COMPANY, an unknown business entity; and DOES 1
through 50, whose true names and capacities are unknown,
et al.,

                                            Defendants.
-----------------------------------------------------------------------X

        David J. Grech, a partner in the law firm of Gordon Rees Scully Mansukhani, LLP,
attorneys of record for defendant Illinois Doe 1 in this case, respectfully requests that the
appearance of Tayna N. Blocker, as an attorney to be noticed for defendant Illinois Doe 1 in this
case, be withdrawn and further request that Tanya N. Blocker be removed from the service lists
of the Court and the parties as she is no longer affiliated with Gordon Rees Scully Mansukhani,
LLP. The law firm of Gordon Rees Scully Mansukhani, LLP and specifically the undersigned
counsel continue to serve as attorneys of record for defendant Illinois Doe 1 in this case, and it is
respectfully submitted that no party would be prejudiced if this motion were to be granted.

       WHEREFORE, it is respectfully requested that the Court terminate the representation of
defendant Illinois Doe 1 by Tanya N. Blocker in this case.

Dated:                New York, New York
                      March 19, 2021
                                                              Respectfully submitted,

                                                              GORDON REES
                                                              SCULLY MANSUKHANI, LLP

                                                              By: /s/ David Grech
                                                                   A. Louis Dorny
                                                                   David J. Grech
                                                                   Alexander Loh
                                                              One Battery Park Plaza, 28th Floor
                                                              New York, New York 10004
                                                              (212) 269-5500
                                                              ldorny@grsm.com
                                                              dgrech@grsm.com
                                                              aloh@grsm.com
                                                              Attorneys for Defendant Illinois Doe 1

1191701/57219448v.1
